Title: To George Washington from James Clinton, 12 May 1781
From: Clinton, James
To: Washington, George


                        
                            Sir
                            Albany May 12th 1781
                        
                        Your Excellency’s two Favours of the 4th & 7th inst. I have been honour’d with; that of the 6th
                            mentioned in the latter has not yet been received.
                        The small supply of Provision which was received a few Days since, came very opertunely for the Relief of Fort
                            Schuyler. It left Schenectady the 10th, but the uncommon Inundations, occasioned by the late heavy Rains, will retard its
                            Progress up the River much longer than was at first expected, tho’ I have not a doubt of its being thrown
                            in in good Time. No other Supplies have yet been received, owing I presume to the same Cause as I hear there is
                            a small Quantity at Claverack, destined for this Place, & which I expect as soon as the River subsides.
                        The Governor, in a Letter of the 6th int has furnished me with his Impress Warrents for two thousand Barrels
                            of Flour, & four hundred Barrels of Beef or Fish. The Flour I flatter myself may be procured, was it not for the
                            Difficulty of discriminating betwixt that in Possession of Individuals; and that purchased for the Use
                            of the french Army. I hope to procure a little Fish, but Beef, I have little expectation of, as it is a real Scarcity in
                            this State—The Warrents shall be put in full force without loss of Time—Mr Gamble will set out immediately for the State
                            of Massachusetts Bay, and receive the Instructions of Mr Phelps, agreeable to your Excellency’s request.
                        I am fully persuaded of your Excellency’s Disposition to afford me every assistance in your power, and
                            sincerely lament that you are not furnished with Means equal to your Desires. I beg leave in return to intreat your
                            Excellency’s Confidence in my Zeal for the Good of my Country, and that no Exertion shall be wanting on my Part, to
                            render the Burden as light as possible. I have the Honor to be with the greatest Respect Your Excellency’s most obt
                            & most Humle Servt
                        
                            James Clinton
                        
                    